People v Brown (2017 NY Slip Op 02670)





People v Brown


2017 NY Slip Op 02670


Decided on April 5, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
BETSY BARROS, JJ.


2014-08021
 (Ind. No. 9738/12)

[*1]The People of the State of New York, respondent, 
vDevineil Brown, appellant.


Lynn W. L. Fahey, New York, NY (Dina Zloczower of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Seth M. Lieberman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Del Giudice, J.), rendered July 31, 2014, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that he was denied the effective assistance of counsel because defense counsel declined to object to annotations to the verdict sheet is without merit (see CPL 310.20[2]; People v Baldi, 54 NY2d 137; People v Bruce, 130 AD3d 938; People v Reyes, 49 AD3d 565, 567).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 83).
MASTRO, J.P., CHAMBERS, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court